a temporary restraining order). Accordingly, we conclude that we lack
                jurisdiction over this appeal, and we
                            ORDER this appeal DISMISSED.




                                                               /                   J.
                                                            Hardesty



                                                            Parraguirre


                                                                                   J.




                cc: Hon. Brent T. Adams, District Judge
                     Russell
                     Christine Pappas
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A